DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/29/20 and 4/20/21 has been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “sleeves, abdominal binders, pants, shorts, socks, hats, bandanas, skull caps, neck braces, ear warmers, shoulder cover, full arm sleeves, partial arm sleeves, half arm sleeve, wrist wraps, hand wrap, gloves, finger sleeve, finger wrap, panties, underwear, boxers, half leg sleeve, full leg sleeve, knee wrap, ankle wrap, foot wrap, toe sleeve, toe wrap, lower back wrap, upper back wrap, chest wrap, bra, upper thorax wrap, half shirt, full shirt, tank tops, long sleeve shirt, short sleeve shirt, and full body suit” presented in claim 4.  Further, “a battery, a pressure sensor, a pressure indicator, a visual indicator that output visual light indicative of compressive pressure, a temperature sensor, a processor, a microcontroller, a wireless communication device operable to communicate sensor information wirelessly to a receiver, a heating element, a vibrating element, an electrical stimulation element, and a treatment modality element supplied by a battery” presented in claim 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 11, the recitation “an elastic material having a compression characteristic” is indefinite in that it is unclear as what is constituted by a compression characteristic.  In order to advance prosecution, the examiner will interpret the recitation of as if the elastic material can apply a compressive force.
Remaining claims 12-15 are necessarily rejected as being dependent upon a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,603,220 (“Ahmed”).
As regards claim 1, Ahmed discloses a cranial cap dressing that anticipates Applicant’s presently claimed invention.   More specifically, as can be seen by Figs. 2, 3 and 5, Ahmed discloses a multilayer fabric comprising (constituted by cranial cap dressing 2): a first layer (constituted by wound contact polymer 20), wherein the first layer has a tissue contact surface (see col. 5, lines 5-12, which discloses that layer 20 contacts the skin); a second layer (constituted by absorbent core 24), wherein the second layer receives and stores tissue moisture (see col. 4, lines 61-col. 5, line 4), and wherein the tissue moisture is received through the first layer (see col. 5, lines 12-18, which discloses perforations 22 which allows moisture and fluid transmission into the absorbent core 24); and a third layer (constituted by outer layer 4), wherein the third layer has an external environment contact surface (see Figs. 2 and 5), and wherein the second layer is disposed between the first layer and third layer (see Fig. 5).
As regards claim 2, Ahmed discloses the multilayer fabric of claim 1, wherein a surface of the second layer contacts a surface of the first layer that is opposite the tissue contact surface. (see Fig. 5).
As regards claim 3, Ahmed discloses the multilayer fabric of claim 1, wherein a surface of the second layer contacts a surface of the third layer that is opposite the external environment contact surface (see Fig. 5).
As regards claim 4, Ahmed discloses the multilayer fabric of claim 1, wherein the multilayer fabric forms part of a garment, and wherein the garment is taken from the group consisting of: shirts, sleeves, abdominal binders, pants, shorts, socks, hats (i.e. cranial cap dressing, which is a hat, see Fig, 6), bandanas, skull caps, neck braces, ear warmers, shoulder cover, full arm sleeves, partial arm sleeves, half arm sleeve, wrist wraps, hand wrap, gloves, finger sleeve, finger wrap, panties, underwear, boxers, half leg sleeve, full leg sleeve, knee wrap, ankle wrap, foot wrap, toe sleeve, toe wrap, lower back wrap, upper back wrap, chest wrap, bra, upper thorax wrap, half shirt, full shirt, tank tops, long sleeve shirt, short sleeve shirt, and full body suit.
As regards claim 8, Ahmed discloses the multilayer fabric of claim 1, wherein the multilayer fabric is part of a garment, and wherein the multilayer fabric is present along only a portion of the garment (the multilayer fabric is not present along string 44).

Claim(s) 1, 5-7, 9-12, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/140564 (“Hoggarth”).
As regards claim 1, Hoggarth discloses a wound dressing that anticipates Applicant’s presently claimed invention.  More specifically, as can be seen in Fig. 1, Hoggarth discloses multilayer fabric (constituted by wound dressing composition 1) comprising: a first layer (6), wherein the first layer has a tissue contact surface (see page 9, lines 10-14 and page 14, lines 20-21); a second layer (constituted by absorbent layer 2),  wherein the second layer receives and stores tissue moisture (see page 3, line 11- page 4, line 20) and wherein the tissue moisture is received through the first layer; and a third layer (constituted by backing layer 5, see page 9, lines 1-3, page 10, lines 30-34), wherein the third layer has an external environment contact surface (see Fig.1), and wherein the second layer is disposed between the first layer and third layer (see Fig. 1).
As regards claim 5, Hoggarth discloses the  multilayer fabric of claim 1, wherein no body fluid or blood leaks through to the external environment contact surface (see page 11, lines 1-2, which discloses the backing layer is waterproof).
As regards claim 6, Hoggarth discloses the multilayer fabric of claim 1, wherein the tissue contact surface does not stick to tissue (see page 9, lines 10-14).
As regards claim 7, Hoggarth discloses the multilayer fabric of claim 1, wherein the first layer draws moisture away from wounded tissue and transfers the moisture into the second layer (see page 9, lines 18-22).
As regards claim 9, Hoggarth discloses the multilayer fabric of claim 1, wherein the tissue contact surface contacts human tissue or animal tissue (page 2, lines 20-23).
As regards claim 10, Hoggarth discloses the multilayer fabric of claim 1, wherein at least one layer of the multilayer fabric comprises at least one of an antimicrobial agent, an antiviral agent, or an antifungal agent (see page 9, lines 10-13).
As regards claim 11, Hoggarth discloses a wound dressing that anticipates Applicant’s presently claimed invention.  More specifically, Hoggarth discloses a method comprising: forming a multilayer fabric (constituted forming wound dressing composition 1) having a first layer (6), a second layer (2), and a third layer (5), wherein the second layer is sandwiched between the first layer and the third layer (see Fig. 1), wherein the first layer has a non-stick skin contact surface (see page 9, lines 10-14) formed from an elastic material (note the disclosure of the wound contact material as being comprised of a hydrophilic polymeric foam or film of polyurethane, see page 10, lines 1-6, which is inherently elastic) such as having a compression characteristic (polyurethane foam is inherently compressive), wherein the second layer receives and stores tissue moisture received through the first layer (the second layer absorbs wound exudate from the wound through the first layer, see page 1, lines 15-17 and page 10, line 10 which discloses the wound contact layer acts as a wicking layer), and wherein the third layer has an outer environment contact surface (see Fig. 1 and page 10, lines 30-33).
As regards claim 12, Hoggarth discloses the method of claim 11, further comprising: applying at least one of an antimicrobial agent, an antiviral agent, or an antifungal agent to at least one layer of the multilayer fabric (see page 9, lines 10-14).
As regards claim 14, Hoggarth discloses the  method of claim 11, further comprising: forming a bandage using the multilayer fabric (dressing 1 is formed using the multi-layer fabric), wherein the bandage includes a mechanical attachment (adhesive 4) that secures the bandage to a user (page 15, lines 11-14).
As regards claim 16, Hoggarth discloses a wound care wear multilayer fabric (constituted by dressing 1) comprising: a tissue contacting surface layer of elastic material that applies pressure to tissue (see page 10, lines 1-6, note the disclosure of the wound contact material as being comprised of a hydrophilic polymeric foam or film of polyurethane which is inherently elastic); and means (absorbent layer 2) for drawing and retaining moisture from the tissue contacting surface layer.
As regards claim 18, Hoggarth discloses the wound care wear multilayer fabric of claim 16, wherein the wound care wear multilayer fabric is part of a bandage that includes a mechanical attachment (note adhesive 4) that secures the wound care we multilayer fabric to tissue.
As regards claim 19, Hoggarth discloses the wound care wear multilayer fabric of claim 16, wherein the means is an absorbent fabric layer (page 4, lines 17-20 which discloses the absorbent layer may be in the form of a woven or non-woven fibrous layer).
As regards claim 20, Hoggarth discloses the wound care wear multilayer fabric of claim 16, further comprising: an exterior contact layer (backing 5), and wherein the means is disposed between the tissue surface layer and the exterior contact layer (see Fig. 1).

Claim(s) 11, 13, 16 and 17 is/are rejected under 35 U.S.C. 102 as being anticipated by US Patent Application Publication No. 2013/0116613 (“Entler”) (as evidenced by U.S. Patent No. 4,667,665).
As regards claim 11, Entler discloses veterinary dressing wrap that anticipates Applicant’s presently claimed method.  More specifically, Entler discloses a method comprising: forming a multilayer fabric (constituted by medical dressing 8) having a first layer (polyethylene film), a second layer (sterile gauze), and a third layer (polyester film covered with adhesive or protecting layer), wherein the second layer is sandwiched between the first layer and the third layer (see para. [0022], lines 24-34), wherein the first layer has a non-stick skin contact surface formed from an elastic material (the polyethylene film is inherently elastic, and is a non-adherent as evidenced by col. 2, lines 29-48 of the 4,667,665 patent) having a compression characteristic (polyethylene film has an inherent compression characteristic), wherein the second layer receives and stores tissue moisture received through the first layer (the polyethylene layer is perforated to allow passage of air and moisture into the sterile gauze, see para. [0022], lines 26-28), and wherein the third layer has an outer environment contact surface (the polyester layer covered with adhesive has an outer environment contact surface or the protective layer before being removed has an outer environment contact surface).
As regards claim 13, Entler discloses the method of claim 11, further comprising: attaching the multilayer fabric to part of a garment (medical dressing 8 is attached to a garment constituted by wrap 100, see Fig. 3).
As regards claim 16, Entler discloses wound care wear multilayer fabric (wound dressing 8) comprising: a tissue contacting surface layer of elastic material that applies pressure tissue (see para. [0022], lines 24-34, polyethylene, an inherently elastic material, is capable of applying pressure to tissue); and means for drawing and retaining moisture from the tissue contacting surface layer (see para. [0022], lines 24-34, sterile gauze draws and retains moisture from the polyethylene layer since it is perforated to allow passage of air and moisture into the sterile gauze).
As regards claim 17 Entler discloses a wound care wear multilayer fabric of claim 16, wherein the wound care wear multilayer fabric (8)  is part of a garment (wrap 100) such that when worn by a user, the tissue contacting surface of the wound care wear multilayer fabric directly contacts tissue of the user (see para. [0022], lines 24-30 and para. [0024], lines 3-11, which discloses dressing 8 is positioned on the interior surface of wrap 100 and medical dressing 8 contacts the wound site; the polyethylene layer directly contacts the wound).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth in view of WO 2007/030601 (“Haggstrom”).
As regards claim 15, Hoggarth discloses the method of claim 11, except wherein the method further comprises attaching at least one element to at least one layer of the multilayer fabric, wherein the at least one element is selected from the group consisting of: a battery, a pressure sensor, a pressure indicator, a visual indicator that output visual light indicative of compressive pressure, a temperature sensor, a processor, a microcontroller, a wireless communication device operable to communicate sensor information wirelessly to a receiver, a heating element, a vibrating element, an electrical stimulation element, and a treatment modality element supplied by a battery.
However, Haggstrom in the disclosure of an analogous method teaches it is known to form a multilayer fabric constituted by wound dressing (100,200) with a temperature sensor in order determine an elevated temperature which may be indicative of an infection (see Figs. 2,6 and page 16, line 17-page 17, line 3).
In view of Haggstrom, it would have been obvious to one having ordinary skill in the art before the effective time of filing, to have modified the multilayer fabric of Hoggarth with the addition of a temperature sensor in order to monitor the temperature at the wound site to determine an elevated temperature which may be indicative of an infection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses garments for use on wound sites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786